Citation Nr: 1508048	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  08-35 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, Type II. 

2.  Entitlement to an initial compensable rating for osteoarthritis of the right hand. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to March 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, granted service connection for diabetes mellitus, type II, associated with herbicide exposure, and assigned a 20 percent evaluation effective May 23, 2006, granted service connection for osteoarthritis of the right hand, and assigned a noncompensable evaluation effective May 23, 2006, and denied service connection for TDIU.  The Veteran disagreed and these matters are properly before the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

Pursuant to the Board's February 2011 remand directive, the RO was asked to clarify whether the Veteran wanted a Board hearing in connection with his claims currently on appeal.  In a May 2014 letter, the Veteran was asked to whether he wished to attend a hearing; however, the Veteran has failed to provide a response.  As such, the Board finds that there are no pending hearing requests at this time.  

The issues on appeal were also remanded in February 2011 for further evidentiary development of requesting outstanding post-service treatment records and to obtain VA examinations for the Veteran's disabilities.  The Board finds that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report to the most recent VA examinations scheduled in June 2014 to assist in determining the current severity of his diabetes mellitus and right hand disabilities and his employability.

2.  The Veteran's diabetes mellitus disability requires insulin and restricted diet, but has not been shown to require regulation of activities.

3.  The Veteran's right hand arthritis, conformed by x-ray findings, is manifested by pain and triggering of the right ring finger.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for type II diabetes mellitus have not been met for the entire rating period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 3.102, 4.119, Diagnostic Code 7913 (2014).

2.  The criteria for a 10 percent rating, but no higher, for osteoarthritis of the right hand, have been met for the entire rating period.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.71a Diagnostic Codes 5228-5230 (2014).

3.  Entitlement to a TDIU is denied as a matter of law.  38 C.F.R. § 3.655(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. V CAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Because this appeal arises from the Veteran's disagreement with the initial ratings following the grant of service connection for diabetes mellitus and right hand arthritis, no additional notice is required.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In regard to his claim for a TDIU, the Veteran was provided notice in September 2006 regarding what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the record.  Further, the Veteran was afforded VA examinations in December 2006 to assist in determining the nature and severity of his service-connected disabilities currently on appeal.  As noted above, in February 2011, the Board remanded the issues in order to obtain new VA examinations to assist in determining the current level of severity of the Veteran's disability.  The Board finds, however, that the Veteran failed, without good cause, to report to the VA examinations.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence.  The Board finds that the RO complied with the remand action and this matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim sat this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Further, neither the Veteran nor his representative has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,           1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.            See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21 (2014).       At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Rating for Diabetes Mellitus, Type II

The Veteran contends that his diabetes mellitus disability should be rated at 40 percent.  He asserts that VA failed to consider his diabetic neuropathy which has caused extensive swelling in his legs and feet, foot ulcerations, and hospitalizations.  He asserts that the condition has required significant modifications of his daily activities, such as elevation of his lower extremities to relieve the swelling in his lower extremities and the use of special appliances to prevent ulceration of his feet. See Veteran's statement dated November 2008. 

The Veteran's diabetes mellitus, type II, has been assigned a 20 percent disability evaluation under Diagnostic Code 7913, which falls under the Schedule of Ratings for the Endocrine System, found in 38 C.F.R. § 4.119.  

Under Diagnostic Code 7913, which specifically addresses evaluation of diabetes mellitus, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.
 
Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id. 

As noted above, the Veteran was scheduled for a VA examination in June 2014 and failed to report for the scheduled examination and has provided no reason for his failure to report.  The appeal of an initial disability rating is an original compensation claim and must be rated based on the evidence of record when a claimant fails to report for a scheduled VA examination without good cause.  See Turk v. Peake, 21 Vet. App. 565, 570 (2008).

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's service-connected diabetes mellitus disability does not more nearly approximate a rating in excess of 20 percent for the entire rating period on appeal.  

The evidence includes a VA examination in December 2006 which was obtained in connection with his initial claim for service connection for diabetes mellitus.  During the evaluation, the Veteran reported that he had been wheelchair bound since September 1982 as a result of a helicopter accident.  The examiner noted that the Veteran was a paraplegic and was unable to stand due to paralysis of both legs.  The Veteran reported that he injected himself with insulin twice a day and experienced episodic hyperglycemic attacks at least once every six months.  He denied symptoms of erectile dysfunction, ketoacidosis, and diabetic neuropathy.  The examiner also noted that a VA eye examination report in October 2006 also ruled out a diagnosis of diabetic retinopathy.  Further, the December 2006 VA examiner stated that the Veterans chronic loss of sensation to both legs was secondary to his back injury from his helicopter accident.  

VA and private treatment records reflect that the Veteran has been on a restrictive diabetic diet since 1983 and has met with VA dieticians to control his blood sugar.  See July 1983 Home Health Assessment note; see also June 2010 VA treatment record in Virtual VA.  

In an April 2006 statement from the Veteran's physician, Dr. R.U. stated that the Veteran had used a manual wheelchair for several years.  He had chronic pain
syndrome (diabetic neuropathy) and increasing problems with decubitus ulcers. Using a motorized wheelchair was noted to likely help reduce some of the neuropathic pain in his upper extremities.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's diabetes mellitus disability requires both insulin and a restricted diet, but has not been shown to require regulation of activities.  Regarding regulation of activities, the December 2006 VA examiner stated that the Veteran's chronic loss of sensation to both legs was secondary to his back injury from his helicopter accident and the record indicates that the Veteran is unable to walk.  A specific determination as to whether regulation of activities is due to diabetes mellitus or his paralysis has not been specifically addressed.  As discussed above, however, the Veteran did not attend, without good cause, the most recent VA examination, which may have assisted in his claim, to include addressing whether his diabetes disability requires regulation of activities.  See Turk, 21 Vet. App. at 570 (the appeal of an initial disability rating is an original compensation claim and must be rated based on the evidence of record when a claimant fails to report for a scheduled VA examination without good cause).  Therefore, the Board finds that the weight of the evidence currently of record does not demonstrate that the Veteran had been found to require regulation of activities as a result of his diabetes mellitus disability.  

The Board acknowledges that the Veteran requires more than one daily injection of insulin a day, which is a symptom contemplated by the 100 percent rating criteria under Diagnostic Code 7913.  However, the Board finds that the weight of the evidence does not demonstrate that the Veteran's disability more nearly approximates the 100 percent rating criteria under Diagnostic Code 7913 as the Veteran has not been shown to have episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  These criteria are conjunctive; all elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  The Court has explained that the joining of criteria by the conjunctive "and" in diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes, as the one here, which use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

For these reasons, the Board finds that the Veteran's diabetes mellitus disability does not more nearly approximates the next higher 40 percent evaluation.  

The Board has also considered whether a separate rating is warranted for any complications associated with the Veteran's diabetes mellitus disability.  See Note (1) to Diagnostic Code 7913 (compensable complications of diabetes are to be rated separately).  

As noted above, the evidence includes a statement from Dr. R.U., where it was noted that the Veteran had used a manual wheelchair for several years.  He was also noted to have "chronic pain syndrome (diabetic neuropathy)".  Dr. R.U. then stated that using a motorized wheelchair would likely help reduce some of the neuropathic pain in the Veteran's  upper extremities.  The Board finds the statement by Dr. R.U. to be of little probative value as to whether the Veteran has a diagnosis of diabetic neuropathy.  Specifically, Dr. R.U.'s statement that the Veteran had "chronic pain syndrome (diabetic neuropathy)" is unclear as chronic pain syndrome and diabetic neuropathy are separate diagnoses, and, without further explanation by Dr. R.U., the Board finds that this opinion is not sufficiently supported.  

This is especially significant since the December 2006 VA examination report, conducted approximately eight months after Dr. R.U.'s statement, showed that the Veteran specifically denied having numbness or tingling in either hand or diabetic neuropathy.   The Veteran also denied having erectile dysfunction and loss of bowel or bladder control.

Further, as noted above, the Veteran failed to report to a VA examination, which may have assisted in his claim for a separate rating for complications associated with his diabetes mellitus disability.  For these reasons, and based on the evidence currently of record, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has compensable complications (including diabetic neuropathy) associated with his diabetes mellitus disability.  As such, separate ratings are not warranted. 

Rating for Osteoarthritis of the Right Hand

The Veteran's right hand osteoarthritis is currently rated as noncompensable for the entire rating period on appeal.  The right hand disability has been consistently rated under Diagnostic Code 5010 for arthritis due to trauma, substantiated by X-ray findings.  

Pursuant to Diagnostic Code 5010, arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  That Diagnostic Code states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis is rated as follows: 10 percent for x-ray evidence of involvement of two or more major joints or two or more minor joints groups; and 20 percent for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran has reported a history of triggering and locking of his right ring and long fingers.  Limitation of motion of individual digits of the hand is evaluated under Diagnostic Codes 5228-5230.  38 C.F.R. § 4.71a (2014).  

Under Diagnostic Code 5230, a noncompensable rating is assigned with any limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

Diagnostic Code 5229 for limitation of motion of the index or long finger of either hand assigns noncompensable rating with evidence of a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  A 10 percent evaluation is assigned with evidence of a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.

Because this disability is rated on the basis of the extent it causes limitation of motion, VA adjudicators must also consider whether there is evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Although 38 C.F.R. § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not limited to arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 
§ 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

The Veteran was afforded a VA examination in December 2006.  During the evaluation, the Veteran reported that he sustained a fracture of the right hand middle, ring, and little finger metacarpophalangeal joints in service.  The Veteran reported being right hand dominant.  He denied any functional impairment related to his right hand injury, but stated that he had pain occurring on a daily basis, which was more pronounced in the morning.  The Veteran also stated that the pain was mild-to-moderate in nature, up to 5/10, along with weakness, stiffness, locking, fatigue, and lack of endurance.  Precipitating factors included extra exertion, lifting, pulling, and pushing his wheelchair.  Upon physical examination of the Veteran's right hand and fingers, the examiner noted no apparent deformities.  Palpation revealed no swelling and neurovascularly was intact to the fingertips, bilaterally.  Full range of motion with hyperextension to 90 degrees at the metacarpophalangeal joints bilaterally was also noted.  The Veteran was able to form a fist and could touch the tip of the thumb to the base and tip of each finger of the same hand.  The Veteran had full range of motion of the bilateral wrists without pain or grimacing with hyperextension to 70 degrees and flexion 90 degrees.  The examiner also noted that the Tinel's and Phalen's tests (used to test for carpal tunnel syndrome) were negative.

In a February 2010 VA orthopedic surgery note (in Virtual VA), the Veteran presented with a four year history of right ring finger pain and triggering.  The Veteran stated that he had no issues with his right hand until about four years ago, when he started noticing triggering and locking of his right ring finger.  The Veteran reported pain over the volar aspect of his right ring finger MCP joint.  There was daily triggering and locking of his right ring finger.  At the time of evaluation, the Veteran was able to straighten his finger by himself with a
snap.  The right long finger was also starting to demonstrate some pain
over the volar MCP area, but no active triggering was noted.  The Veteran also denied numbness or tingling in his fingers.  The examiner noted that the Veteran had been treated with cortisone injections, with the last one in 2009.  These injections gave transient, but no long-term symptomatic relief.  

Upon physical examination, the right hand revealed no gross thenar, hypothenar, or
interosseous atrophy.  Palpation revealed significant tenderness over the volar MCP aspect of the right ring finger, and mild tenderness over the long finger MCP area. There was a palpable nodule over the right ring finger A1 pulley area; however, this
nodule did not demonstrate any motion with flexion/extension of the Veteran's finger.  The Veteran was also actively able to demonstrate triggering of his ring finger, but not in his long finger.  He was able to fully extend his long and ring fingers with no lag, and form a full fist.  Sensation was intact to light touch over the median, ulnar, and radial nerve distribution, and 2-point discrimination at 6 mm
in all digits.  Radial pulses were 2+ symmetrical bilaterally.  X-ray imaging results of the right hand in November 2009 revealed Eaton stage II CMC arthritis, some mild to moderate degeneration in the metacarpal and interphalangeal joints, with no acute fractures or dislocations.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's right hand disability more nearly approximates a 10 percent rating under Diagnostic Code 5003.  The Veteran has been diagnosed with arthritis of the right hand, confirmed by x-ray findings.  See February 2010 VA orthopedic surgery note.  He has also consistently and credibly reported pain and triggering (reduced range of motion) of the right ring finger.  Accordingly, the Veteran is entitled to a 10 percent disability rating.  

The Board further finds that a rating in excess of 10 percent is not warranted for the Veteran's right hand disability.  During the December 2006 VA examination, the Veteran had full range of motion with hyperextension to 90 degrees at the metacarpophalangeal joints bilaterally.  He was able to fully extend his long and ring fingers with no lag, and form a full fist.  See February 2010 VA treatment record.  

Other diagnostic codes relating to the fingers are Diagnostic Codes 5220-5223, which pertain to favorable ankylosis of multiple digits, and Diagnostic Codes 5224-5227, which pertain to ankylosis of individual digits.  Since the fingers in question have ranges of motion, these conditions are not shown on examination and application of these diagnostic codes is not warranted.

Accordingly, the Board finds that a 10 percent rating, but no higher, for the Veteran's right hand disability is warranted for the entire initial rating period on appeal. 

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetes mellitus and right hand disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's insulin treatment, and restrictive diet.  The Veteran's right hand disorder symptoms of pain and triggering are also contemplated by the rating criteria.  Therefore, the Board finds that the record does not reflect that the Veteran's diabetes mellitus and right hand arthritis is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

TDIU

A claim for a TDIU is a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also Hurd v. West, 13 Vet. App. 449 (2000).  Evidence of unemployability due to a service-connected disability is evidence of an increase in the severity of a disability.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991) (holding that a claim for TDIU is a claim for increase under 38 U.S.C.A. § 5110(b)(2)).  

As noted above, in February 2011, the Board remanded, in pertinent part, the issue of a TDIU in order to obtain a medical opinion as to whether the Veteran's service-connected disabilities rendered him unemployable.  The Board finds, however, that the Veteran failed, without good cause, to report to the VA examinations.  See 
38 C.F.R. § 3.655(b) (when an examination is scheduled in conjunction with a claim for increase, and a claimant, without good cause, fails to report for such examination, the claim shall be denied).  Therefore, the claim for a TDIU must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

For the entire initial rating period on appeal, a rating in excess of 20 percent for type II diabetes mellitus is denied.  

For the entire initial rating period on appeal, a 10 percent rating, but no higher, for osteoarthritis of the right hand is granted.

Entitlement to a TDIU is denied. 




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


